DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-92 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to the claims that contain the language “optional” this language is unclear and the metes and bounds of the claims is unclear.  In particular, it is unclear how the claim can be connection via an optional first end retaining ring.  It appears that in the alternative, in order for a connection the first connection or the first end retaining ring must be present.  
It is also unclear how the filter has an “optional retaining ring”.  The ring appears to be positively recited by stating the filter has one, but then it is recited as optional.  Appropriate correction is required.  
In addition, the use of the “optional first end retaining ring” and “optional retaining ring” is confusing, and it suggested that the language “first end retaining ring” and “filter retaining ring” be used to differentiate between the retaining rings being claimed.
With respect to claim 84, this claim refers to “drilling mud screen system of claim 53”.  However, claim 53 is a method claim.  Furthermore, Claim 84 recites the limitation "the transducer assembly" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 8, 9, 11, 24, 41, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson (US 2015/0267511).
	With respect to claim 1, Patterson disclose a drilling mud screen comprising: (a) a first body (non-mag shown in figure 1A) having a first end (top end) and a second end (bottom end) and a first centerline; (b) a filter (9) having a first end (bottom end), a second end (top end), and openings (7), wherein the second end of the filter is fluidly connected to the first end of the first body via a first connection (see figure 1A, the flange of the screen fits into the space below drill collar and shoulder of non-mag) and/or an optional first end retaining ring; (c) a first end cap (11) fluidly connected at the first end of the filter via a second connection (see paragraph 13, weld), wherein the filter has an optional retaining ring disposed between the first connection and the second connection; (d) a drilling mud inlet at the openings of the filter (see figure 1A); and (e) a drilling mud outlet at the second end of the first body (below 9, bottom end of non-mag).
	With respect to claim 2, Patterson disclose wherein the first body and/or filter is constructed from alloy steel, tool steel, or combinations thereof (see paragraph 10).
With respect to claim 3, Patterson disclose wherein the first body and/or filter is constructed from AISI 4130/75k or equivalent material, AISI 4145 or equivalent, or combinations thereof (see paragraph 10).
With respect to claim 8, Patterson disclose wherein the filter comprises a formed sheet having drilled holes or slots spaced a distance apart to form the openings in the filter (see figure 2).
With respect to claim 9, Patterson disclose wherein the drilled holes or slots are drilled in offset rows or straight rows from the first end to the second end (see figure 2).
With respect to claim 11, Patterson disclose wherein the first end cap is a flat plate or a flat plate with holes or slots (see figure 2).
With respect to claim 24, Patterson disclose wherein the filter has a first section, a second section and a third section, and wherein the first section is about 20-25% longer than the second section (wherein the sections are undefined, and thus the first section is a section of the screen that is 20-25% longer than an adjacent section, and the third section is below that).
	With respect to claim 41, Patterson disclose wherein a method of installing a drilling mud screen comprising the steps of: (a) stopping a drilling mud pump to fluidly connect the drilling mud screen of claim 1 to the drilling mud pump (see the rejection of claim 1 and paragraph 6, wherein when the filter needs to be replaced operations are shut down); (b) fluidly connecting the drilling mud screen system in line with and immediately upstream or downstream of the drilling mud pump (see paragraph 6 when the screen is replaced); and (c) operating the drilling mud pump to produce flow of drilling mud through the drilling mud screen system (see paragraph 6 wherein mud is flowed through the screen).
With respect to claim 46, Patterson disclose further comprising the step d) filtering or screening debris from drilling mud (see paragraph 9).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 4, 5, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Hailey, Jr et al. (USP 9,353,605).
With respect to claim 4, Patterson does not disclose a hardened coating.  Hailey, Jr et al. teaches using an erosion resistant coating comprising carbides embedded in cobalt (see column 9 lines 3-16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by including a carbide coating as taught by Hailey, Jr et al. for the purpose of providing erosion resistance.  
With respect to claim 5, Patterson does not disclose a hardened coating.  Hailey, Jr et al. teaches using an erosion resistant coating comprising carbides embedded in cobalt (see column 9 lines 3-16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by including a carbide coating as taught by Hailey, Jr et al. for the purpose of providing erosion resistance.  Patterson in view of Hailey, Jr. et al. do not disclose the amount of cobalt present.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried different amounts of cobalt to determine the optimum amount for improved erosion resistance.
With respect to claim 22, Patterson does not disclose a hardened coating on the end cap.  Hailey, Jr et al. teaches using an erosion resistant coating comprising carbides embedded in cobalt (see column 9 lines 3-16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by including a carbide coating as taught by Hailey, Jr et al. for the purpose of providing erosion resistance.  
With respect to claim 23, Patterson does not disclose a hardened coating on the end cap.  Hailey, Jr et al. teaches using an erosion resistant coating comprising carbides embedded in cobalt (see column 9 lines 3-16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by including a carbide coating as taught by Hailey, Jr et al. for the purpose of providing erosion resistance.  Patterson in view of Hailey, Jr. et al. do not disclose the amount of cobalt present.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried different amounts of cobalt to determine the optimum amount for improved erosion resistance.

7.	Claim(s) 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Mashburn (USP 6,598,685).
With respect to claim 6, Patterson does not disclose that the filter comprises a plurality of rods.  Mashburn teaches a filter formed from a plurality of rods (20) to form body (6).  As both Patterson and Mashburn teach filters for filtering drilling fluid it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted one filter for the other for the predictable result of filtering drilling fluid.
With respect to claim 7, Patterson in view of Mashburn disclose wherein the rods are tapered from the first end to the second end (see column 4 lines 41-49).
With respect to claim 10, Patterson does not disclose that the filter is tapered.  Mashburn disclose a filter that is tapered to allow for easier insertion into the tubular and withdrawal from the tubular members.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by tapering the screen as taught by Mashburn in order to allow for easier insertion and withdrawal.

8.	Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Cherewyk et al. (US 2013/0306304).
	With respect to claim 12, Patterson does not disclose that the end cap is an inverted cone or an inverted cone with holes or slots.  Cherewyk et al. disclose an inverted cone at the base of the filter (see figure 14B) so that the wall (25C) directs fluid outwardly through the openings (see paragraph 96).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by using a cap that is an inverted cone as taught by Cherewyk et al. in order to direct the fluid through the openings.
	With respect to claims 13 and 14, Patterson does not disclose that the end cap is an inverted cone.  Cherewyk et al. disclose an inverted cone having an angle of about 45 degrees at the base of a filter (see figure 14B) so that the wall (25C) directs fluid outwardly through the openings (see paragraph 96).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by using a cap that is an inverted cone having an angle of about 45 degrees as taught by Cherewyk et al. in order to direct the fluid through the openings.

9.	Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Cantrell et al. (USP 9,598,919).
	With respect to claim 19, Patterson does not disclose a retaining ring.  Cantrell et al. disclose that a retaining ring is used to retain a filter screen to a section of pipe (see abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by including a ring as taught by Cantrell et al. for the purpose of retaining the filter to the first body (pipe).  Patterson in view of Cantrell et al. are silent as the material of the ring.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have used an alloy steel or stainless steel ring, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 20, Patterson does not disclose a retaining ring.  Cantrell et al. disclose that a retaining ring is used to retain a filter screen to a section of pipe (see abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson by including a ring as taught by Cantrell et al. for the purpose of retaining the filter to the first body (pipe).  Patterson in view of Cantrell et al. are silent as the material of the ring.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have used an AISI 4145 or stainless steel ring, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

10.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson.
	With respect to claim 21, Patterson does not disclose the material the end cap is constructed from.  However, Patterson does disclose making the filter from an alloy of steel or stainless steel (see paragraph 10).  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have used an alloy of steel or stainless steel for the end cap, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

11.	Claim(s) 1-3, 8, 9, 11, 21, 24-28, 31-34, 38, 41-53, 56, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Herst (USP 6,976,546).
With respect to claim 1, Herst disclose a drilling mud screen comprising: (a) a first body (24) having a first end (top end) and a second end (bottom end) and a first centerline; (b) a filter (26) having a first end (bottom end), a second end (top end), and openings (52), wherein the second end of the filter is fluidly connected to the first end of the first body via a first connection (see figure 5, ring 38 mates with recess 40) and/or an optional first end retaining ring; (d) a drilling mud inlet at the openings of the filter (see figure 5); and (e) a drilling mud outlet at the second end of the first body (below 50, bottom end of 24). Herst disclose a bottom wall 50.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the bottom wall separate from the rest of the filter (and thus a cap), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
With respect to claim 2, Herst is silent as to the material of the bodies.  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the body from alloy steel, tool steel or combinations thereof, since it has been held to be within the general skill of a worker in the art to selected a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125, USPQ 416.   
With respect to claim 3, Herst is silent as to the material of the bodies.  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the body from AISI 4130/75k or equivalent material, AISI 4145 or equivalent, since it has been held to be within the general skill of a worker in the art to selected a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125, USPQ 416.
With respect to claim 8, Herst disclose wherein the filter comprises a formed sheet having drilled holes (52) or slots spaced a distance apart to form the openings in the filter (see figure 4A).
With respect to claim 9, Herst disclose wherein the drilled holes or slots are drilled in offset rows or straight rows from the first end to the second end (see figure 4A).
With respect to claim 10, Herst disclose wherein the filter is tapered from the second end to the first end (see figure 4A).
With respect to claim 11, Herst disclose wherein the first end cap is a flat plate or a flat plate with holes or slots (see figure 4B, wherein 50 is flat).
With respect to claim 21, Herst does not disclose the material the end cap is constructed from.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have used an alloy of steel or stainless steel for the end cap, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 24, Herst disclose wherein the filter has a first section, a second section and a third section, and wherein the first section is about 20-25% longer than the second section (wherein the sections are undefined, and thus the first section is a section of the screen that is 20-25% longer than an adjacent section, and the third section is below that).
With respect to claim 25, Herst disclose a drilling mud screen system, comprising: (a) a second body (14) having a first end, a second end and a second centerline from the first end to the second end; (b) a first drilling mud inlet (in 15) having a third centerline forming a first angle with the second centerline and extending to the second centerline, wherein the first drilling mud inlet is offset from the first end of the second body and wherein the first angle is from about 20-degrees to about 120-degrees (see figure 6); (c) a first drilling mud outlet at the second end of the second body (see figure 6); (d) a drilling mud screen access port (via 13) at the first end of the second body; (e) a second end cap (13), disposed within the drilling mud access port to close and seal the drilling mud access port; (f) the drilling mud screen of claim 1, disposed within the second body between the first drilling mud inlet and the first drilling mud outlet (see the rejection of claim 1 and figure 6); (g) wherein the first drilling mud outlet is adapted to be fluidly connected to an inlet of a vibrator hose or an inlet to a standpipe or at any point in the standpipe (see figures 1 and 6).
With respect to claim 26, Herst disclose wherein the second body comprises a third body (washpipe bonnet 14) and a fourth body (unnumbered body that bonnet is attached to with screws), and wherein the third body is fluidly connected to the fourth body via a union (unnumbered threads).
With respect to claim 27, Herst is silent as to whether the diameter of the body changes.  However, it would have been an obvious matter of design choice to have selected two different diameters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being with the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
With respect to claim 28, Herst is silent as to the material of the bodies.  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the body of AISI 4130/75k or AISI 4145 or equivalents, since it has been held to be within the general skill of a worker in the art to selected a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125, USPQ 416.   
With respect to claim 31, Herst disclose wherein the filter comprises a formed sheet having drilled holes (52) or slots spaced a distance apart to form the openings in the filter (see figure 4A).
With respect to claim 32, Herst disclose wherein the drilled holes or slots are drilled in offset rows or straight rows from the first end to the second end (see figure 4A).
With respect to claim 33, Herst disclose wherein the filter is tapered from the second end to the first end (see figure 4A).
With respect to claim 34, Herst disclose wherein the first end cap is a flat plate or a flat plate with holes or slots (see figure 4B, wherein 50 is flat).
With respect to claim 38, Herst is silent as to the material of the bodies.  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the filter from AISI 4145 or equivalent, stainless steel or combinations thereof, since it has been held to be within the general skill of a worker in the art to selected a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125, USPQ 416.   
With respect to claim 41, Herst disclose wherein a method of installing a drilling mud screen comprising the steps of: (a) stopping a drilling mud pump to fluidly connect the drilling mud screen of claim 1 to the drilling mud pump (see column 5 lines 39-56); (b) fluidly connecting the drilling mud screen system in line with and immediately upstream or downstream of the drilling mud pump (see figure 6); and (c) operating the drilling mud pump to produce flow of drilling mud through the drilling mud screen system (see column 5 lines 39-56).
With respect to claim 42, Herst disclose wherein step b) comprises fluidly connecting a drilling mud inlet of the drilling mud screen to a high-pressure outlet of the drilling mud pump (see figure 1) and fluidly connecting a drilling mud outlet of the drilling mud screen to a vibrator hose or a standpipe (16).
With respect to claim 43, Herst disclose wherein step b) comprises fluidly connecting a drilling mud inlet of the drilling mud screen to a high-pressure inlet of the drilling mud pump and fluidly connecting a drilling mud outlet of the drilling mud screen to an inlet of a vibrator hose (see figure 8).
With respect to claim 44, Herst disclose wherein step b) comprises fluidly connecting a drilling mud inlet of the drilling mud screen to an outlet of a vibrator hose and a drilling mud outlet of the drilling mud screen to an inlet of a standpipe (see figure 6).
With respect to claim 45, Herst disclose wherein step b) comprises fluidly connecting a drilling mud inlet of the drilling mud screen to an outlet of a first portion of a standpipe and a drilling mud outlet of the drilling mud screen to an inlet of a second portion of the standpipe (see figure 5).
With respect to claim 46, Herst disclose further comprising the step d) filtering or screening debris from drilling mud (see figure 5).
With respect to claim 47, Herst disclose wherein a method of installing a drilling mud screen comprising the steps of: (a) stopping a drilling mud pump to fluidly connect the drilling mud screen of claim 25 to the drilling mud pump (see column 5 lines 39-56); (b) fluidly connecting the drilling mud screen system in line with and immediately upstream or downstream of the drilling mud pump (see figure 6); and (c) operating the drilling mud pump to produce flow of drilling mud through the drilling mud screen system (see column 5 lines 39-56).
With respect to claim 48, Herst disclose wherein step b) comprises fluidly connecting a drilling mud inlet of the drilling mud screen to a high-pressure outlet of the drilling mud pump (see figure 1) and fluidly connecting a drilling mud outlet of the drilling mud screen to a vibrator hose or a standpipe (16).
With respect to claim 49, Herst disclose wherein step b) comprises fluidly connecting a drilling mud inlet of the drilling mud screen to a high-pressure inlet of the drilling mud pump and fluidly connecting a drilling mud outlet of the drilling mud screen to an inlet of a vibrator hose (see figure 8).
With respect to claim 50, Herst disclose wherein step b) comprises fluidly connecting a drilling mud inlet of the drilling mud screen to an outlet of a vibrator hose and a drilling mud outlet of the drilling mud screen to an inlet of a standpipe (see figure 6).
With respect to claim 51, Herst disclose wherein step b) comprises fluidly connecting a drilling mud inlet of the drilling mud screen to an outlet of a first portion of a standpipe and a drilling mud outlet of the drilling mud screen to an inlet of a second portion of the standpipe (see figure 5).
With respect to claim 52, Herst disclose further comprising the step d) filtering or screening debris from drilling mud (see figure 5).
With respect to claim 53, Herst disclose a method of removing and replacing a drilling mud screen comprising the steps of: (a) stopping a drilling mud pump connected to the drilling mud screen system of claim 25 or 27; (b) opening a drilling mud screen access port and/or a union in the drilling mud screen system to remove and replace the drilling mud screen; (c) accessing the interior of the drilling mud screen system to pull the drilling mud screen from the drilling mud screen system and to install a replacement drilling mud screen into the drilling mud screen system; (d) closing the drilling mud screen access port and/or the union in the drilling mud screen system; and (e) operating the drilling mud pump to produce flow of drilling mud through the drilling mud screen system (see column 5 lines 39-46 and the rejection of claims 41 and 47).
With respect to claim 54, Herst disclose wherein step b) comprises opening a drilling mud screen access port in the body of the drilling mud screen system (see figure 6).
With respect to claim 55, Herst disclose wherein step d) comprises closing the drilling mud screen access port in of the body the drilling mud screen system (see figure 6).
With respect to claim 56, Herst disclose wherein step b) comprises opening the drilling mud screen access port of the third body and opening a union between the third body and the fourth body of the drilling mud screen system to remove and replace the drilling mud screen (see figure 6 and the rejection of claim 26).
With respect to claim 57, Herst disclose wherein step d) comprises closing the drilling mud screen access port of the third body and connecting the union between the third body and the fourth body of the drilling mud screen system (see figure 6 and the rejection of claim 26).

12.	Claim(s) 6, 7, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Herst (USP 6,976,546) in view of Mashburn (USP 6,598,685).
With respect to claims 6 and 29, Herst does not disclose the filter comprised of a plurality of rods.  Mashburn teaches a filter formed from a plurality of rods 20 for form body 6.  As both Herst and Mashburn teach filters for filtering drilling fluid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted one filter for the other for the predictable result of filtering drilling fluid.  
With respect to claims 7 and 30, Herst in view of Mashburn disclose wherein the rods are tapered from the first end to the second end.

13.	Claim(s) 12-14 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Herst (USP 6,976,546) in view of Cherewyk et al. (US 2013/0306304).
	With respect to claims 12 and 35, Herst does not disclose that the end cap is an inverted cone or an inverted cone with holes or slots.  Cherewyk et al. disclose an inverted cone at the base of the filter (see figure 14B) so that the wall (25C) directs fluid outwardly through the openings (see paragraph 96).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herst by using a cap that is an inverted cone as taught by Cherewyk et al. in order to direct the fluid through the openings.
With respect to claims 13, 14, 36 and 37, Herst does not disclose that the end cap is an inverted cone.  Cherewyk et al. disclose an inverted con having an angle of about 45 degrees at the base of a filter (see figure 14B) so that the wall (25C) directs fluid outwardly through the openings (see paragraph 96).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herst by using a cap that is an inverted cone having an angle of about 45 degrees as taught by Cherewyk et al. in order to direct the fluid through the openings.

14.	Claim(s) 4, 5, 21, 22, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herst in view of Hailey, Jr et al. (USP 9,353,605).
With respect to claim 4, Herst does not disclose a hardened coating.  Hailey, Jr et al. teaches using an erosion resistant coating comprising carbides embedded in cobalt (see column 9 lines 3-16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herst by including a carbide coating as taught by Hailey, Jr et al. for the purpose of providing erosion resistance.  
With respect to claims 5 and 39, Herst does not disclose a hardened coating.  Hailey, Jr et al. teaches using an erosion resistant coating comprising carbides embedded in cobalt (see column 9 lines 3-16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herst by including a carbide coating as taught by Hailey, Jr et al. for the purpose of providing erosion resistance.  Herst in view of Hailey, Jr. et al. do not disclose the amount of cobalt present.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried different amounts of cobalt to determine the optimum amount for improved erosion resistance.
With respect to claim 21, Herst does not disclose a hardened coating on the end cap.  Hailey, Jr et al. teaches using an erosion resistant coating comprising carbides embedded in cobalt (see column 9 lines 3-16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herst by including a carbide coating as taught by Hailey, Jr et al. for the purpose of providing erosion resistance.  
With respect to claim 22, Herst does not disclose a hardened coating on the end cap.  Hailey, Jr et al. teaches using an erosion resistant coating comprising carbides embedded in cobalt (see column 9 lines 3-16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herst by including a carbide coating as taught by Hailey, Jr et al. for the purpose of providing erosion resistance.  Herst in view of Hailey, Jr. et al. do not disclose the amount of cobalt present.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried different amounts of cobalt to determine the optimum amount for improved erosion resistance.

15.	Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herst in view of Cantrell et al. (USP 9,598,919).
	With respect to claim 19, Herst does not disclose a retaining ring.  Cantrell et al. disclose that a retaining ring is used to retain a filter screen to a section of pipe (see abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herst by including a ring as taught by Cantrell et al. for the purpose of retaining the filter to the first body (pipe).  Herst in view of Cantrell et al. are silent as the material of the ring.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have used an alloy steel or stainless steel ring, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 20, Herst does not disclose a retaining ring.  Cantrell et al. disclose that a retaining ring is used to retain a filter screen to a section of pipe (see abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herst by including a ring as taught by Cantrell et al. for the purpose of retaining the filter to the first body (pipe).  Herst in view of Cantrell et al. are silent as the material of the ring.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have used an AISI 4145 or stainless steel ring, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
16. 	Claims 15-18 and 58-92 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-10, 13, 14, 20, 25-33, and 36-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, and 12-32 of U.S. Patent No. 11,028,656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in ‘656 fully encompass the noted claims above and therefore anticipate the claims above.  Since the claims are anticipated they are not patentably distinct, regardless of any additional subject matter present in the claims of ‘656.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672